  Case 1:19-cv-13345-JHR-JS Document 1 Filed 06/03/19 Page 1 of 4 PageID: 1




LAW OFFICES OF JONATHAN J. SOBEL
By: JONATHAN J. SOBEL
1500 Walnut Street, Suite 2000
Philadelphia, PA 19102
Tel: (215) 735-7535
Mate89@aol.com

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


TIMOTHY KINCADE                               :       CIVIL ACTION
                                              :       NO:
                v.                            :

JOHN M. PETRONGLO                             :       COMPLAINT & JURY DEMAND

                and                           :

JACQUELINE E. ROSS-PETRONGLO                  :

                and                           :

JOHN DOE and JANE DOE                         :
and ABC CORPORATION and                       :
XYZ CORPORATION                               :

                                             PARTIES

       1.       Plaintiff, Timothy Kincade, is an adult individual and citizen and resident of the

State of Florida residing at 3386 Mola Street, North Port, Florida 34287.

       2.       Defendant, John M. Petronglo, is an adult individual, citizen and resident of the

State of New Jersey residing at 417 W. Spruce Street, North Wildwood, New Jersey 08260.

       3.       Defendant, Jacqueline E. Ross-Petronglo, is an adult individual, citizen and

resident of the State of New Jersey residing at 417 W. Spruce Street, North Wildwood, New

Jersey 08260.




                                                  1
  Case 1:19-cv-13345-JHR-JS Document 1 Filed 06/03/19 Page 2 of 4 PageID: 2



                                         JURISDICTION

        4.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. 1332(a)(1) in

that “the matter in controversy exceeds the sum or value of $75,000.00, exclusive of interest and

costs, and is between citizens of different States.”

        5.      Venue over this action is appropriate in this matter pursuant to 28 U.S.C.

1391(a)(2), in the District of New Jersey in that: - it is where a substantial part of the events or

omissions given rise to the claim occurred.

                                   FACTUAL ALLEGATIONS

        6.      Plaintiff, Timothy Kincade, avers and incorporates by reference, the averments of

paragraphs one (1) through five (5), inclusive, of this Civil Action as though the same were fully

set forth herein.

        7.      At all times relevant and material to this Civil Action, Defendant, John M.

Petronglo, acted or failed to act by and through his agents, servants, workmen and/or employees,

who were then and there acting within the course and scope of their authority and in furtherance

of Defendant, John M. Petronglo’s, business.

        8.      At all times relevant and material to this Civil Action, Defendant, Jacqueline E.

Ross-Petronglo, acted or failed to act by and through her agents, servants, workmen and/or

employees, who were then and there acting within the course and scope of their authority and in

furtherance of Defendant, Jacqueline E. Ross-Petronglo’s, business.

        9.      At all times relevant and material to this Civil Action, Defendant, John M.

Petronglo, acted or failed to act as the agent, servant, workman and/or employee of Defendant,

Jacqueline E. Ross-Petronglo, and at all times, was then and there acting within the course and




                                                  2
  Case 1:19-cv-13345-JHR-JS Document 1 Filed 06/03/19 Page 3 of 4 PageID: 3



scope of his employment with Defendant, Jacqueline E. Ross-Petronglo, and on behalf of

Defendant, Jacqueline E. Ross-Petronglo’s, business.

        10.     At all times relevant and material to this Civil Action, Defendant, Jacqueline E.

Ross-Petronglo, owned, possessed, maintained, leased and/or controlled a 2007 Acura MDX,

New Jersey license plate number GZL63B, vehicle identification number HNYD28377H531990;

said vehicle being operated at the time and place of the subject accident by Defendant, Jon M.

Petronglo.

        11.     On or about July 9, 2017, Plaintiff, Timothy Kincade, was the owner and operator

of a 2006 Harley Davidson Flstn, Florida license plate number MBNM98, vehicle identification

number 1HD1JDB1X6Y047947 at or near West Spruce Avenue and Maryland Avenue, North

Wildwood, New Jersey.

        12.     At the aforesaid time and place, Defendant, John Petronglo negligently and

carelessly struck Plaintiff, Timothy Kincade’s, motorcycle causing Plaintiff to sustain severe and

permanent injuries, serious impairment of his bodily functions and other non-economic and

economic losses more fully set forth herein at length.

        13.     The injuries resulted solely from the negligence and carelessness of the

Defendants herein, jointly, severally and/or individually, and was, in no manner whatsoever, due

to any act or failure to act on the part of the Plaintiff, Timothy Kincade.

                                   COUNT I -NEGLIGENCE
                          TIMOTHY KINCADE V. JOHN M. PETRONGLO
                            AND JACQUELINE E. ROSS-PETRONGLO

        14.     Plaintiff, Timothy Kincade, avers and incorporates by reference, the averments of

paragraphs one (1) through thirteen (13), inclusive, of this Civil Action as though the same were

fully set forth herein.




                                                  3
   Case 1:19-cv-13345-JHR-JS Document 1 Filed 06/03/19 Page 4 of 4 PageID: 4



        15.      Solely as a result of the negligence and carelessness of Defendants, John M. Petronglo

and Jacqueline E. Ross-Petronglo, individually and/or jointly, acting as aforesaid, Plaintiff, Timothy

Kincade, was caused to sustain injuries to the bones, joints, muscles, tendons, blood vessels and soft

tissues throughout his entire body, including, but not limited to, injuries to his head, neck, back,

shoulders, arms, face and legs together with contusions and abrasions, a severe shock to his nerves

and nervous system; all of which said injuries have in the past and will in the future cause Plaintiff,

Timothy Kincade, great pain and suffering, a serious impairment of his bodily functions and all of

which are or may be permanent in nature.

        16.      Plaintiff demands a jury trial on all triable claims.

        WHEREFORE, Plaintiff, Timothy Kincade, demands judgment in his favor and against

Defendants, John M. Petronglo and Jacqueline E. Ross-Petronglo, individually and/or jointly, in

an amount in excess of Seventy Five Thousand Dollars ($75,000.00), together with interest and

costs of suit.

                                                  LAW OFFICES OF JONATHAN J. SOBEL

                                                                       s.
                                                  BY: JONATHAN J. SOBEL, ESQUIRE
                                                        Attorney for Plaintiff
                                                        1500 Walnut Street, Suite 2000
                                                        Philadelphia, Pennsylvania 19102
                                                        P: 215-735-7535
                                                        F: 215-735-7539
                                                        Mate89@aol.com

Date: June 3, 2019




                                                     4
